Citation Nr: 1105024	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-34 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type 
II, to include as due to exposure to herbicides.

2.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This appeal initially arose from a June 2007 rating decision by 
the Department of Veterans Affairs (VA), Regional Office (RO) 
located in Albuquerque, New Mexico, which granted service 
connection for PTSD and assigned a 30 percent rating, effective 
March 18, 2005, and denied service connection for diabetes 
mellitus.  The Veteran appealed that decision.

In September 2009, the Board denied the Veteran's claim of 
entitlement to an initial rating in excess of 30 percent for 
PTSD, and remanded for further development, the issue of service 
connection for diabetes mellitus.  The Veteran appealed the 
denial of an increased rating for PTSD to the United States Court 
of Appeals for Veterans Claims (Court).  In an order issued in 
September 2010, the Court vacated and remanded the Board's 
September 2009 decision regarding an increased rating for PTSD 
for appropriate action consistent with the matters raised in the 
Joint Motion for Remand.  

The Veteran appeared and testified at a personal hearing in June 
2009 before the undersigned Veterans Law Judge sitting in 
Albuquerque, New Mexico.  The Veteran also appeared and testified 
at an informal RO hearing in February 2007.  Transcripts of both 
hearings are contained in the record.

The issue of entitlement to an initial rating in excess of 30 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran service in the Republic of Vietnam from March 
1969 to March 1970.  Exposure to herbicides is presumed.

3.  The medical evidence of record does not support a finding 
that the Veteran has diabetes mellitus


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service, to include as due to herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2010); 
38 C.F.R. §§  3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claim in 
February 2007.  Thereafter, he was notified of the provisions of 
the VCAA in correspondence dated in February 2007, May 2008 and 
April 2010.  The letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  Thereafter, 
the claim was reviewed and a supplemental statement of the case 
(SSOC) was issued in September 2010.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found 
that the VCAA notice requirements applied to all elements of a 
claim.  Additional notice as to these matters was provided in the 
February 2007 letter.  The notice requirements pertinent to the 
issues on appeal have been met and all identified and authorized 
records relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.  He was also afforded VA medical 
examinations in May 2007, September 2007, and December 2009 to 
assess the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including diabetes mellitus, may be presumed to have 
been incurred in or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309(a) (2010).

The Veteran is entitled to a presumption of service connection if 
he is diagnosed with type 2 diabetes mellitus associated with 
exposure to certain herbicide agents, if he served in the 
Republic of Vietnam during the prescribed period.  38 C.F.R. 
§§ 3.307, 3.309 (2010); 38 U.S.C.A. § 1116 (West 2002 & Supp. 
2010).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a) (2010).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600-42608 (2002).

The Federal Circuit has held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the "positive" 
evidence in favor of the claim is in relative balance with the 
weight of the "negative" evidence against the claim; the 
appellant prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he developed diabetes mellitus as a 
result of Agent Orange exposure during service in Vietnam.  The 
Veteran's DD 214 shows that he served with the U.S. Army in 
Vietnam from March 1969 to March 1970.  Exposure to herbicides is 
conceded.

Service treatment records do not show, and the Veteran does not 
contend, that he developed diabetes mellitus during service.

VA outpatient treatment records dated in February 2004 included a 
comprehensive medical history and system review.  The Veteran 
reported having had elevated sugar readings with recurrent 
glucose in his urine, but no previous history of diabetes.  The 
Veteran attributed the problem to Agent Orange.

Private treatment records from Dr. G.E.L. were associated with 
the claims file.  These records include laboratory studies 
measuring glucose levels. In September 2005 it was reported that 
random glucose testing yielded a result of 124 mg/dL, which was 
noted to be high on the results (normal range was given as 70-99 
mg/dL).  Additionally, urine testing from September 2005 was 
negative for glucose.  

Serology results from March 2006 noted a glucose level of 138 
mg/dL.  His HGB A1C (Hemoglobin A1C (%)) was 6.9.  The laboratory 
report noted that according to the ADA guidelines a HGB A1C less 
than 7.0 was at goal. 

Serology results from September 2006, noted that the Veteran's 
HGB A1C was 6.9 (with 4.2 to 6.2 being considered normal).  The 
Veteran's glucose was noted to be 138 mg/dL.  For blood testing 
with fasting, abnormal glucose (consistent with diabetes 
mellitus) was noted to be greater than 125.  For random blood 
testing abnormal glucose consistent with diabetes mellitus would 
need to be greater than 199 mg/dL.  There is no indication on the 
lab results if the testing was random or fasting blood testing.  
A notation suggested that if a single abnormal glucose was found, 
it should be confirmed by a second test using any evaluation 
method (fasting or random sample) run on a different day than the 
initial screen. 

In October 2006, Dr. G.E.L. diagnosed adult onset diabetes 
mellitus.  A notation appears to say that the doctor discussed 
with the Veteran the new onset of diabetes mellitus.  The 
physician also noted that the Veteran's A1C was 6.9.  He 
prescribed Actoplus met for the newly diagnosed diabetes 
mellitus.

In January 2007, Dr. G.E.L. noted that the Veteran's A1C was down 
to 5.8.  He did not note a diagnosis of diabetes mellitus at that 
visit (the only diagnoses given were dizziness secondary to 
increased lipids, and increased lipids).

During his February 2007 RO hearing, the Veteran testified that 
the VA doctors had not diagnosed him as diabetic, but that his 
personal doctor had concluded he had diabetes mellitus.  He noted 
that he was on Actoplus with metaformin for his diabetes.  He 
stated that he used to drink alcohol a lot, but once he was 
diagnosed as diabetic he stopped drinking.  

In May 2007, the Veteran was afforded a VA diabetes examination; 
his claims file was not available or reviewed in conjunction with 
the examination.  The Veteran stated he was diagnosed with 
diabetes in October 2006 during a routine physical examination.  
He denied a history of hypoglycemia or ketoacidosis.  He denied a 
regulated diet, but did indicate some changes in his dietary 
habits.  He was taking Actoplus 15/500.  The examiner reviewed VA 
treatment records and noted that in January 2004, twice in 
February 2004, and in May 2007 the Veteran's glucose was normal.  
Additionally in February 2004 and May 2007 the Veteran's A1C was 
noted to be normal.  The examiner noted that diabetes mellitus, 
type II, was not found.

In September 2007, the RO requested a VA medical opinion 
regarding the Veteran's possible diagnosis of diabetes mellitus.  
The examiner reviewed the claims file, including the records from 
private physician G.E.L.  The examiner noted the Veteran's 
October 2006 diagnosis of diabetes.  He also noted the Veteran's 
blood sugar levels at VA before his diagnosis in 2006 were 
"practically normal."  It was noted: in January 2004 his 
glucose was 84 mg/dL; in May 2004, his HGB A1C was 5.6%; In May 
2007, his glucose was 98 mg/dL; in February 2004, his glucose was 
77 mg/dL and 87 mg/dL, and his HGB A1C was 5.7%.  

The examiner noted that the Veteran was given a four hour glucose 
tolerance test in September 2007.  The results of the urine 
fasting was noted to be +1, half-hour 2, one hour 3, two hours 
negative, three hours, negative, and four hours negative.  On the 
blood sugar fasting was 168, half an hour 166, one hour 149, two 
hours 46, three hours 81, and four hours 93 mg/dL.  Based on the 
readings prior to 2006, and on the four-hour glucose tolerance 
test, the examiner found that the criteria for a diagnosis of 
diabetes mellitus were not met.  The examiner cited Harrison's 
Text Book of Internal Medicine that noted that for a diagnosis of 
diabetes mellitus a two hour glucose tolerance test should have 
been over 200 mg/dL.

VA serology studies performed in October 2008 noted a HGB A1C of 
6.4%.

In June 2009, G.P., M.D., a private internist provided a 
statement that the Veteran suffered from hypertension, 
dyslipidemia, and type II diabetes.  No treatment records or 
laboratory results accompanied this statement from the physician.

VA treatment notes contained in the record include assessments of 
diabetes mellitus, and medical histories which note diabetes 
mellitus.  The assessments appear to be based on the Veteran's 
private treatment for diabetes mellitus.

The Veteran was afforded a VA diabetes examination in December 
2009.  The claims file was reviewed in conjunction with the 
examination.  The Veteran noted that he continued to take 
Actoplus 15/500 for his diabetes.  He reported no episodes of 
hypoglycemia reactions or ketoacidosis, no restricted diet and no 
restricted activities.  Reference was made to the results of the 
September 2007 four hour fasting blood test.  The examiner noted, 
after examination and review of blood test results, that the 
Veteran did not have a current diagnosis of diabetes mellitus.  
In explanation, the examiner noted that the ADA guidelines for a 
diagnosis of diabetes were (1) two fasting glucose results over 
126 mg/dL, (2) one random sugar over 200 mg/dL, and (3) a two 
hour postprandial over 200 mg/dL.  The examiner noted that the 
Veteran's lab results between 2004 and 2008 had a high blood 
sugar reading of 112 mg/dL and that the 2007 glucose tolerance 
test did not provide a diagnosis of diabetes.  As such, the 
examiner stated that the Veteran was not diabetic, but can be 
classified as having an impaired glucose tolerance.

In an October 2010 private consultation for an unrelated 
disorder, the Veteran denied being a diabetic, but that he had 
been told in the past that he was at least a borderline diabetic.

The Veteran is claiming service connection for diabetes mellitus 
as being secondary to herbicide exposure.  The law grants 
presumptive service connection to certain diseases associated 
with exposure to certain herbicide agents and one of the diseases 
specifically denoted in the regulation is type 2 diabetes 
mellitus.  See 38 C.F.R. §§ 3.309(e).  The Board also notes that 
the Veteran service in Vietnam between 1969 and 1970 and is 
presumed to have been exposed to Agent Orange.  However, the 
Board finds that the weight of the medical evidence of file is 
against a finding that the Veteran has a current diagnosis of 
diabetes mellitus.

In assessing the claim for service connection for diabetes 
mellitus based on the available evidence of record, the Board 
finds that the opinion of the September 2007 and December 2009 
examiners are more probative than the statements of the Veteran's 
private physicians (Drs. G.E.L. and G.P.), and that the Veteran's 
laboratory results do not show that he currently meets the 
criteria for a diagnosis of diabetes mellitus.  Factors for 
assessing the probative value of a medical opinion are the 
thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000).  In contrasting these opinions, the 
Board is cognizant that the United States Court of Appeals for 
Veterans Claims (Court) has recently stressed that "[i]t is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed, 
that contributes probative value to a medical opinion."  See 
generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Both VA examiners reviewed the claims file and interviewed the 
Veteran; there is no indication if the Veteran's private 
physicians had access to his claims file, but Dr. G.E.L. had 
access to several blood testing results.  Dr. G.E.L. diagnosed 
diabetes mellitus following lab results from September 2006 which 
showed a glucose reading of 138 mg/dL.  The lab results test does 
not indicate if the labs were fasting or random testing.  
However, if the results were based on fasting testing, then 
according to the lab results information the Veteran had abnormal 
glucose, consistent with diabetes mellitus and that the abnormal 
glucose should be confirmed by a second test run on a different 
day.  There is no indication in the claims file that an 
additional test was run on a different day prior to the Veteran's 
October 2006 diagnosis.  The treatment records from Dr. G.E.L. 
and especially Dr. G.P. are very limited.  Dr. G.E.L. prescribed 
Actoplus 15/500, and Dr. G.P. submitted a statement that the 
Veteran was receiving treatment for diabetes, type II.  Neither 
physician provided a discussion of the laboratory results that 
lead to their diagnosis of diabetes mellitus.  Dr. G.E.L. did 
indicate during his October 2006 diagnosis that the Veteran's HGB 
A1C was 6.9 (which was high according to lab reports in the 
claims file).  However, subsequent treatment by Dr. G.E.L. noted 
that his HGB A1C was 5.8 in January 2007, which is considered in 
the normal range.  The VA examiner's addressed the Veteran's 
prior blood tests, and in September 2007 he was given a four hour 
glucose tolerance test.  The VA examiners relied on the results 
of that testing to show that the Veteran did not have diabetes, 
but, as the December 2009 examiner pointed out, the Veteran does 
have impaired glucose tolerance.  Both the September 2007 and 
December 2009 VA examiners also cited medical texts and ADA 
guidelines for the criteria to establish a diagnosis for diabetes 
in their analysis of the Veteran's lab results.  Based on these 
opinions, the Board finds that the Veteran's does not have a 
current diagnosis of diabetes mellitus.

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced, including 
pain.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, 
however, must be distinguished from weight and credibility, which 
are factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  See also Buchanan, supra (The 
Board cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
If the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
the veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.)  The 
Board finds that the Veteran's statements are credible and 
competent, as he has been diagnosed with diabetes by his private 
physicians and was placed on prescription medication for this 
diagnosis.  However, based on blood tests and a four hour glucose 
tolerance test, the medical opinion of these private physicians 
have been found to be less probative than the medical opinions of 
the VA examiners who cited medical literature and a comprehensive 
test in determining that, although the Veteran has demonstrated 
glucose intolerance, he does not meet the medical criteria for a 
diagnosis of diabetes mellitus at this time.  In the October 2010 
coronary consultation, the Veteran even denied that he was a 
diabetic, and instead stated that he has been told in the past 
that he was borderline diabetic.  

In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent, credible, and 
persuasive evidence to support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Entitlement to service connection for diabetes mellitus, Type II, 
to include as due to exposure to herbicides is denied.


REMAND

Unfortunately, the claims file reflects that further action on 
the claims on appeal is warranted, even though such action will, 
regrettably, further delay an appellate decision in this appeal.

One factor for consideration in rating PTSD is the Global 
Assessment of Functioning (GAF) score which reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See Richard 
v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  
The Board is cognizant that a Global Assessment of Functioning 
score is not determinative by itself.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 

